Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment and Comment

1.	The amendment filed February 18, 2021, is acknowledged and has been entered.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Adrianna Zhang on February 22, 2021.

3.	The application has been amended as follows: 
	In the claims:

	A period has been added to claim 19.

	Claim 42 has been canceled.

	Claim 72 has been amended to recite:

	A kit for treating cancer, comprising the CAR of claim 1 and instructions for use, optionally with an oncolytic herpes virus.

Election/Restrictions
4.	In view of the allowability of the claimed product of Group I, Groups II and III, have been rejoined and considered for patentability under the AFCP 2.0 program.   No other groups have been rejoined.

	
Examiner's Statement of Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: 

The declaration under 37 CFR 1.132 filed February 18, 2021, by Dr. Yu and the arguments filed February 18, 2021, were found persuasive and therefore the previous 103 rejection has been withdrawn. Notably, the declaration establishes unexpected results commensurate in scope to the claimed CARs stating that “Fig. 1 shows that the costimulatory molecules of the claimed CAR can be used interchangeably without compromising the activity of the CAR or its efficacy. Further, the interchangeability of the costimulatory molecules does not diminish the unexpected enhanced cell killing effect of the claimed EGFR-CAR expressing cells.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Claims 1-3, 6-11, 13-14, 17, 19-25, 30-38 and 72-77 have been allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule and can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


Respectfully,						
Brad Duffy						
571-272-9935	
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
February 24, 2021